JOSEPH, C. J.
Plaintiff is a registered voter, taxpayer, property owner and resident of Coquille School District #8. Defendant Becker was one of the sponsors of an initiative petition for a ballot measure to reduce the previously established 1982-1983 tax base for the district. Plaintiff sought declaratory and injunctive relief against placing the measure on the May 18, 1982, election ballot. Before the case was decided in circuit court, the election was held; and a majority of the votes favored the challenged reduction measure. After the election plaintiff filed an amended complaint, asking the court to set aside the election result. Plaintiff moved for summary judgment on the ground that the ballot measure was not a proper subject for the initiative and was void as a matter of law.
The trial court issued an opinion generally upholding plaintiffs position and entered a summary judgment. Although the trial court based the judgment on alternative grounds, we need only consider one.
A school district is not a “district” within the meaning of Article IV, section 1(5), of the Oregon Constitution. Accordingly the initiative and referendum powers are not reserved to the voters of a school district in respect to a tax base. Hansell v. Douglass, 234 Or 315, 380 P2d 977 (1963); Rose v. Port of Portland, 82 Or 541, 162 Pac 448 (1917).
Affirmed.